DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/21 has been entered.  Accordingly claims 5 and 15 have been canceled. Claims 1-4, 6-14 and 16 are present for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,333,876 issued to Kawasaki et al., hereinafter referred to as "Kawasaki."

Regarding claim 2, Kawasaki teaches the semiconductor device according to claim 1, wherein each of the plurality of spare elements (fig. 5) comprises the cutoff part (fuse 212) in a source voltage supply terminal.
Regarding claim 3, Kawasaki teaches the semiconductor device according to claim 1, wherein the change in the function of the main circuit component comprises at least one of an addition of a logic circuit, an adjustment of a delay time of a signal, and a change in a voltage level. (When fuse 212 of fig. 5 is blown, the latch circuit 211 changes in delay time and voltage level.)
Regarding claim 4, Kawasaki teaches the semiconductor device according to claim 1, wherein a spare element (fig. 5) comprises: a first line (source line of transistor 32) provided 
Regarding claim 8, Kawasaki teaches a semiconductor memory apparatus comprising: a main circuit component (fig. 1) comprising a core circuit component (array 11); and a spare circuit component (fuse circuit 21) comprising a plurality of spare elements (fig. 5), and the spare circuit component electrically coupled to the main circuit component to change a function of the main circuit component, wherein each of the plurality of spare elements is configured to comprise a cutoff part (fuse 212 in fig. 5) to block a source voltage supply, wherein the cutoff part of a spare element electrically coupled to the main circuit component for a change in the function of the main circuit component is electrically coupled to a source voltage supply terminal, (When the fuse 212 of fig. 5 is blown, the source power supply is blocked to circuit 211. See also col. 2, lines 43-67.) and the spare circuit component is configured to comprise a MOS transistor (transistor 32 in fig. 5).
Regarding claim 9, Kawasaki teaches the semiconductor memory apparatus according to claim 8, wherein the change in the function of the main circuit component comprises at least one of an addition of a logic circuit, an adjustment of a delay time of a signal, and a change in a voltage level, (when fuse 212 of fig. 5 is blown, the latch circuit 211 changes in delay time and voltage level.)
Regarding claim 10, Kawasaki teaches the semiconductor memory apparatus according to claim 8, wherein the main circuit component comprises: an input/output (I/O) control unit 
Regarding claim 11, Kawasaki teaches the semiconductor memory apparatus according to claim 8, wherein each of the plurality of spare elements (fig. 5) comprises the cutoff part (fuse 212) in the source voltage supply terminal.
Regarding claim 12, Kawasaki teaches the semiconductor memory apparatus according to claim 8, wherein a spare element (fig. 5) comprises: a first line (source line of transistor 32) provided with the cutoff part (fuse 212); a second line (source line of transistor 33); and a logic circuit component (transistors 32, 33) formed between the first line and the second line, wherein the first line (source line of transistor 32) is separated from the source voltage supply terminal (power supply) by the cutoff part (fuse 212).
Regarding claim 16, Kawasaki teaches a spare element (fig. 5) comprising: a first line (source line of transistor 32) provided with a cutoff part (fuse 212); a second line (source line of transistor 33); and a logic circuit component (transistors 32, 33) formed between the first line and the second line, wherein the first line (source line of transistor 32) is separated from a source voltage supply terminal (power supply) by the cutoff part (fuse 212),  the cutoff part of the spare element is electrically coupled to a source voltage supply terminal when the spare element is selected for changing a function of a main circuit component (The selector circuit 14 in fig. 2 changes in accordance with the state of the fuse 212. See col. 7, II. 1-29), and the spare circuit component is configured to comprise a MOS transistor (transistor 32 in fig. 5).
Allowable Subject Matter
Claims 5-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the semiconductor device according to claim 1, wherein each of the spare elements comprises: at least one gate line traversing an active area formed on a semiconductor substrate; a source line formed on one side of each of the at least one gate line, and comprising the cutoff part; a drain line formed on the other side of each of the at least one gate line; and the cutoff part configured to electrically separate the source line and the source voltage supply terminal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kang (U.S. Patent 8,477,553) discloses a fuse circuit using a power supply for a logic operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/08/21

/SON L MAI/Primary Examiner, Art Unit 2827